          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

BRIDGETT BEARDEN                                            PLAINTIFF

v.                      No: 4:21-cv-210 DPM

DOES                                                 DEFENDANTS

                            JUDGMENT

     Bearden' s complaint is dismissed without prejudice.



                                     D .P. Marshall Jr.
                                     United States District Judge
